Citation Nr: 0311272	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and necessary adaptive 
equipment, or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970 and from February 1973 to September 1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The notice of disagreement was filed in April 
1997; the statement of the case was issued in June 1997; and 
the substantive appeal was filed in July 1997.  A personal 
hearing was conducted at the RO in June 1997.  

In an April 2001 written communication, the veteran withdrew 
from appellate status the issues (as described in a March 
1998 supplemental statement of the case) of entitlement to 
special monthly compensation based on the loss of use of his 
lower extremities, entitlement to a separate evaluation for 
visual problems secondary to multiple sclerosis, and whether 
the loss of use of bilateral lower extremities secondary to 
multiple sclerosis is established. 


FINDINGS OF FACT

1.  Service connection is currently in effect for a number of 
disabilities associated with multiple sclerosis; a combined 
service-connected disability rating of 100 percent is in 
effect.

2.  As a result of service-connected disabilities, the 
veteran has lost the use of her lower extremities so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

3.  As a result of service-connected disabilities, the 
veteran has effectively lost the use of her feet. 


CONCLUSION OF LAW

1. The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2002).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
necessary adaptive equipment have been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
Board's determination in this case, the Board need not 
determine whether all notice and assistance provisions of 
VCAA have been met.  

In April 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and VA 
examinations have been obtained as a result and are of 
record.  This regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  However, in light of the Board's determination in 
this case, there is no prejudice to the veteran by the Board 
proceeding with appellate review at this time without 
remanding the case to the RO for preliminary review. 

In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  She essentially contends that his service-connected 
disabilities have rendered her so disabled that he is unable 
to walk.  The record shows that she has a combined service-
connected disability rating of 100 percent.  Her disabilities 
are essentially due to her service-connected multiple 
sclerosis.  The Board believes it clear from the record that 
her total service-connected disability picture is permanent 
in nature. 

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809a.

The record shows that service connection has been established 
for multiple sclerosis and the residual disabilities 
associated with this disorder in both the lower and upper 
extremities.  On VA examination in February 2003, the 
examiner found loss of use of the lower extremities without 
the aid of braces, crutches, canes or a wheelchair.  This 
condition was found to be clearly based on the veteran's 
service connected disorders.  Reference to other evidence 
that supports the veteran's case is not warranted in light of 
the clear findings of the recent VA examination.  The Board 
believes that entitlement to special adaptive housing is 
warranted based upon loss of use of both lower extremities 
which preclude motion without the aid of braces, crutches, 
canes or a wheelchair.  This benefit sought on appeal is 
granted.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a.  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.  

With regard to the claim of entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile and for necessary adaptive equipment, or for 
adaptive equipment only, the veteran contends, in essence, 
that she should be granted a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment therefore because she 
has lost the use of her lower extremities.  See generally 38 
U.S.C.A. §§ 3901, 3902.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 
38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service. 38 C.F.R. § 3.808(a).  One of 
the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service:  (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes: central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips. 38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Although the February 2003 examiner reported partial loss of 
use of the hands and feet, the examiner also noted loss of 
use of the lower extremities.  The Board notes that the 
criteria for loss of use for housing purposes is different 
than for automobile purposes.  Nevertheless, the examination 
report suggests to the Board that there is significant 
impairment so as to result in a situation where the actual 
remaining function could be accomplished equally well by an 
amputation stump with prosthesis.  Resolving all reasonable 
doubt in the veteran's favor as to this question, the Board 
finds that entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
necessary adaptive equipment is warranted.  As adaptive 
equipment is included in this grant, the Board need not 
consider entitlement to adaptive equipment only.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  
Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and necessary 
adaptive equipment is warranted.  The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

